

image1a01.jpg [image1a01.jpg]
GRANT AGREEMENT for use from [Insert Date]




Name:
fld_NAME_AC
Employee ID:
fld_EMPLID
 
 
 
 
 
 

    
Grant Date:
expGRANT_DATE
Grant ID:
fld_GRANT_NBR
Amount:
0
Plan:
fld_DESCR
Vesting Schedule:
fld_HTMLAREA1



Restricted Stock Units


THIS GRANT AGREEMENT, as of the Grant Date noted above between HP Inc., a
Delaware Corporation (“Company”), and the employee named above (“Employee”), is
entered into as follows:


WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company's continued growth; and


WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted
restricted stock units representing hypothetical shares of the Company’s common
stock (“RSUs”), with each RSU equal in value to one share of the Company’s $0.01
par value common stock (“Share”), subject to the restrictions stated below and
in accordance with the terms and conditions of the plan named above (“Plan”), a
copy of which can be found on the Long-term Incentives website along with a copy
of the related prospectus. The Plan and the related prospectus also can be
obtained by written or telephonic request to the Company Secretary. Unless
otherwise defined in this Grant Agreement, any capitalized terms in this Grant
Agreement shall have the meaning ascribed to such terms in the Plan.


THEREFORE, the parties agree as follows:


1.
Grant of Restricted Stock Units.

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the number of RSUs set forth above.


2.
Vesting Schedule.

The interest of the Employee in the RSUs shall vest according to the vesting
schedule set forth above, or if earlier, in accordance with Section 8 or 9,
below, except to the extent a severance plan applicable to the Employee provides
otherwise. Unless the provisions of Section 8 or 9 apply, the Employee must
remain in the employ of the Company, any Subsidiary or Affiliate on a continuous
basis through the close of business on the applicable Vesting Date, as set forth
above, and the Employee must be in compliance with the requirements and
conditions provided for in the Plan and this Grant Agreement for the interest of
the Employee in the RSUs to become fully vested on that date.


3.
Benefit Upon Settlement.

Within 75 days of each Vesting Date set forth on the above vesting schedule or,
if earlier, a vesting event pursuant to Section 8 or 9 below, the Company shall
deliver or pay, as applicable, to the Employee (or the Employee’s guardian,
estate or beneficiary in the event of Section 8 or 9) Shares or a combination of
cash and Shares, as the Company determines in its sole discretion, with a value
equal to:


(a)
the number of RSUs that have become vested as of such vesting date or vesting
event, as applicable, multiplied by the Fair Market Value of a Share on the date
on which such RSUs vested; plus

(b)    a dividend equivalent payment credited in the form of additional RSUs for
each ordinary cash dividend the Company pays on its Shares and for which the
record date occurs between the grant date and the date the RSUs are settled,
determined by:


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




(1)
multiplying the per share cash dividend paid by the Company on its Shares by the
total number of RSUs that are outstanding as of the record date for the
dividend; and

(2)
dividing the amount determined in (1) above by the Fair Market Value of a Share
on the dividend payment date to determine the number of additional whole and
fractional RSUs to be credited to the Employee;

provided, however, that if any aggregated dividend equivalent payments in
Section (b)(2) above to be delivered in Shares result in a payment of a
fractional Share, such fractional Share shall be rounded up to the next whole
Share.


Notwithstanding the foregoing, the Company may, in its sole discretion, settle
the RSUs in the form of a cash payment to the extent settlement in Shares: (i)
is prohibited under local law; (ii) would require the Employee, the Company
and/or any Subsidiary or Affiliate to obtain the approval of any governmental
and/or regulatory body in the Employee's country; (iii) would result in adverse
tax consequences for the Employee, the Company or any Subsidiary or Affiliate;
or (iv) is administratively burdensome. Alternatively, the Company may, in its
sole discretion, settle the RSUs in the form of Shares but require the Employee
to sell such Shares immediately or within a specified period of time following
the Employee’s termination of employment (in which case the Employee expressly
authorizes the Company to issue sales instructions on the Employee's behalf).


4.
Restrictions.

Except as otherwise provided for in this Grant Agreement, the RSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred. The period
of time between the Grant Date and the date the RSUs become fully vested
pursuant to Section 2 is referred to herein as the “Restriction Period.”
5.
Custody of Restricted Stock Units.

The RSUs subject hereto shall be recorded in an account with the Plan broker in
the name of the Employee. Upon termination of the Restriction Period, if the
Company determines, in its sole discretion, to deliver Shares pursuant to
Section 3 above, such Shares shall be released into the Employee’s account;
provided, however, that a portion of such Shares shall be surrendered in payment
of Tax-Related Items, as defined and in accordance with Section 11 below, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of Tax-Related Items.


6.
No Stockholder Rights.

RSUs represent hypothetical Shares. Until Shares are delivered to the Employee
pursuant to the terms of this Grant Agreement, the Employee shall not be
entitled to any of the rights or benefits generally accorded to stockholders,
including, without limitation, the receipt of dividends.


7.
Termination of Employment.

Except as otherwise provided for in this Grant Agreement or in the Plan or as
otherwise determined by the Company in its sole discretion, if the Employee's
employment with the Company, any Subsidiary or Affiliate is terminated at any
time for any reason prior to the lapse of the Restriction Period, all unvested
RSUs granted hereunder shall be forfeited by the Employee, except to the extent
a severance plan applicable to the Employee provides otherwise.


For purposes of this Grant Agreement, the Employee's employment or service will
be considered terminated as of the date he or she is no longer actively
providing services to the Company, any Subsidiary or Affiliate (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee's employment or service agreement, if
any) and will not be extended by any notice period (e.g., the Employee's period
of employment or service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under the employment laws in
the jurisdiction where the Employee is employed or retained or the terms of the
Employee's employment or service agreement, if any). The Committee shall have
the exclusive discretion to determine when the Employee's employment or service
is terminated for purposes of this Grant Agreement (including whether the
Employee may still be considered to be providing service while on a leave of
absence).


8.
Disability of the Employee.

If the Employee’s employment is terminated prior to the end of the Restriction
Period by reason of the Employee’s Total and Permanent Disability, all RSUs
shall immediately vest including any amounts for dividend equivalent payments on
RSUs that vest at termination subject to the condition that the Employee shall
have executed a current Agreement Regarding Confidential Information and
Proprietary Developments (“ARCIPD”) that is satisfactory to the Company, and
shall not have engaged in any conduct that creates a conflict of interest in the
opinion of the Company.


9.
Death of the Employee.

In the event that termination of employment prior to the end of the Restriction
Period is due to the death of the Employee, all unvested RSUs shall immediately
vest including any amounts for dividend equivalent payments on such vested RSUs.


10.
Section 409A.

The following provisions apply to the extent the Employee is subject to taxation
in the U.S. Payments made pursuant to the Plan and this Grant Agreement are
intended to comply with or qualify for an exemption from Section 409A of the
Code (“Section 409A”). The Company reserves the right, to the extent the Company
deems necessary or advisable in its sole discretion, to unilaterally amend or
modify the Plan and/or this Grant Agreement or adopt other policies and
procedures (including amendments, policies and procedures


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




with retroactive effect), or take any other actions, including any amendments or
actions that would result in the reduction of benefits payable under this Grant
Agreement, as the Company determines are necessary or appropriate to ensure that
all RSUs and dividend equivalent payments are made in a manner that qualifies
for an exemption from, or complies with, Section 409A or mitigate any additional
tax, interest and/or penalties or other adverse tax consequences that may apply
under Section 409A: provided however, that the Company makes no representations
that the RSUs or dividend equivalents will be exempt from any taxes, interest,
and/or penalties that may apply under Section 409A and makes no undertaking to
preclude Section 409A from applying to this RSU. For the avoidance of doubt, the
Employee hereby acknowledges and agrees that neither the Company nor any
Affiliate or Subsidiary will have any liability to the Employee or any other
party if any amounts payable under this Grant Agreement are not exempt from, or
compliant with, Section 409A, or for any action taken by the Company with
respect thereto. Any payments under this Grant Agreement, the settlement of
which is triggered by a "separation from service" (within the meaning of Section
409A) of a "specified employee" (as defined under Section 409A), shall  be made
on a date that is the earlier of (a) the Employee’s death or (b) the later of
the specified settlement date and the date which is six months after the date of
the Employee’s separation from service.




11.
Taxes.

(a)
The Employee shall be liable for any and all taxes, including income tax, social
insurance, fringe benefit tax, payroll tax, payment on account, employer taxes
or other tax-related items related to the Employee’s participation in the Plan
and legally applicable to or otherwise recoverable from the Employee by the
Company and/or, if different, the Employee’s employer (the “Employer”) whether
incurred at grant, vesting, sale, prior to vesting or at any other time
(“Tax-Related Items”). In the event that the Company or the Employer (which, for
purposes of this Section 11, shall include a former employer) is required,
allowed or permitted to withhold taxes as a result of the grant or vesting of
RSUs or the issuance or subsequent sale of Shares acquired pursuant to such
RSUs, or due upon receipt of dividend equivalent payments or dividends, the
Employee shall surrender a sufficient number of whole Shares, make a cash
payment or make adequate arrangements satisfactory to the Company and/or the
Employer to withhold such taxes from Employee’s wages or other cash compensation
paid to the Employee by the Company and/or the Employer at the election of the
Company, in its sole discretion, or, if permissible under local law, the Company
may sell or arrange for the sale of Shares that Employee acquires as necessary
to cover all Tax-Related Items that the Company or the Employer has to withhold
or that are legally recoverable from the Employee (such as fringe benefit tax)
at the time the restrictions on the RSUs lapse, unless the Company, in its sole
discretion, has established alternative procedures for such payment. However,
with respect to any RSUs subject to Section 409A, the Employer shall limit the
surrender of Shares to the minimum number of Shares permitted to avoid a
prohibited acceleration under Section 409A. The Employee will receive a cash
refund for any fraction of a surrendered Share or Shares in excess of any and
all Tax-Related Items. To the extent that any surrender of Shares or payment of
cash or alternative procedure for such payment is insufficient, the Employee
authorizes the Company, its Affiliates and Subsidiaries, which are qualified to
deduct tax at source, to deduct from the Employee’s compensation all Tax-Related
Items. The Employee agrees to pay any Tax-Related Items that cannot be satisfied
from wages or other cash compensation, to the extent permitted by Applicable
Law.



(b)
Regardless of any action the Company or the Employer takes with respect to any
or all Tax-Related Items, the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains the Employee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer: (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of RSUs or dividend
equivalents, including, but not limited to, the grant, vesting or settlement of
RSUs or dividend equivalents, the subsequent delivery of Shares and/or cash upon
settlement of such RSUs or the subsequent sale of any Shares acquired pursuant
to such RSUs and receipt of any dividends or dividend equivalent payments; and
(ii) notwithstanding Section 10, do not commit to and are under no obligation to
structure the terms or any aspect of this grant of RSUs and/or dividend
equivalents to reduce or eliminate the Employee’s liability for Tax-Related
Items or to achieve any particular tax result. Further, if the Employee has
become subject to tax in more than one jurisdiction, the Employee acknowledges
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



(c)
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including maximum applicable rates in the
Employee’s jurisdiction(s), in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Employee is deemed to have been issued the full
number of shares of Common Stock subject to the vested RSUs, notwithstanding
that a number of the shares of Common Stock are held back solely for the purpose
of paying the Tax-Related Items.



(d)
The Employee shall pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Employee’s participation in the Plan or the Employee’s
receipt of RSUs that cannot be satisfied by the means previously described. The
Company may refuse to deliver the benefit described in Section 3 if the Employee
fails to comply with the Employee’s obligations in connection with the
Tax-Related Items.



(e)
The Employee consents and agrees that in the event the RSUs or the dividend
equivalents become subject to an employer tax that is legally permitted to be
recovered from the Employee, as may be determined by the Company and/or the
Employer at their sole discretion, and whether or not the Employee’s employment
with the Company and/or the Employer is continuing at the time such tax becomes
recoverable, the Employee will assume any liability for any such taxes that may
be payable by the Company and/or the Employer in connection with the RSUs and
dividend equivalents. Further, the Employee agrees that the Company



Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




and/or the Employer may collect any such taxes from the Employee by any of the
means set forth in this Section 11. The Employee further agrees to execute any
other consents or elections required to accomplish the above, promptly upon
request of the Company.


12.
Data Privacy Consent.

(a)
The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Grant Agreement and any other materials by and among, as
applicable, the Company, its Subsidiaries or Affiliates, and the Employer for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.



(b)
The Employee understands that the Company, its Subsidiaries and Affiliates, and
the Employer may hold certain personal information about the Employee,
including, but not limited to, name, home address, email address and telephone
number, date of birth, social insurance number, passport number or other
identification number, salary, nationality, residency, status, job title, any
shares of stock or directorships held in the Company, details of all RSUs,
options or any other entitlement to shares of stock granted, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
(“Data”) for the exclusive purpose of implementing, managing and administering
the Plan.



(c)
The Employee understands that Data may be transferred to Merrill Lynch and any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Employee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Employee’s country. The Company is committed to
protecting the privacy of Data in such cases. The Employee understands that by
contract both with the Company and/or any of its Subsidiaries or Affiliates and
with Merrill Lynch and/or the Company’s other vendors, the people and companies
that have access to the Employee’s Data are bound to handle such Data in a
manner consistent with the Company’s privacy policy and law. The Company
periodically performs due diligence and audits on its vendors in accordance with
good commercial practices to ensure their capabilities and compliance with those
commitments. The Employee further understands that Data will be held only as
long as is necessary to implement, administer and manage the Employee’s
participation in the Plan.



(d)
The Employee understands that if he or she resides outside the United States,
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. Further, the
Employee understands that he or she is providing the consents herein on a purely
voluntary basis. If the Employee does not consent, or if the Employee later
seeks to revoke his or her consent, the Employee's employment status or service
with the Company or his or her Employer will not be affected; the only
consequence of refusing or withdrawing the Employee’s consent is that the
Company would not be able to grant the Employee RSUs or other equity awards or
administer and manage the Employee’s participation in the Plan. Therefore, the
Employee understands that refusing or withdrawing his or her consent may affect
the Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that he or she may contact his or her local human resources
representative.



(e)
Further, the Employee understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
that the Employee provide another data privacy consent. If applicable and upon
request of the Company or a Subsidiary or Affiliate, the Employee agrees to
provide an executed data privacy consent or acknowledgement (or any other
consents, acknowledgements or agreements) to the Company or a Subsidiary or
Affiliate that the Company and/or a Subsidiary or Affiliate may deem necessary
to obtain under the data privacy laws in the Employee’s country of employment,
either now or in the future. The Employee understands that he or she may be
unable to participate in the Plan if he or she fails to execute any such
acknowledgement, agreement or consent requested by the Company and/or a
Subsidiary or Affiliate.



13.
Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company's website at www.hp.com. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


14.
Acknowledgment and Waiver.

The Employee understands, acknowledges and agrees that:


(a)
except as provided in Sections 8 and 9, the vesting of the RSUs is earned only
by continuing employment with the Company or one of its Subsidiaries or
Affiliates and that being hired and granted RSUs will not result in the RSUs
vesting;





Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




(b)
this Grant Agreement and its incorporated documents reflect all agreements on
its subject matters and the Employee is not accepting this Grant Agreement based
on any promises, representations or inducements other than those reflected in
this Grant Agreement;



(c)
all good faith decisions and interpretations of the Committee regarding the Plan
and RSUs granted under the Plan are binding, conclusive and final;



(d)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

 
(e)
the grant of RSUs is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs or other awards,
or benefits in lieu of RSUs, even if Shares or RSUs have been granted in the
past;



(f)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;



(g)
the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time and it
is expressly agreed and understood that employment is terminable at the will of
either party;



(h)
the Employee is voluntarily participating in the Plan;

 
(i)
RSUs and their resulting benefits are extraordinary items that are outside the
scope of the Employee’s employment contract, if any;



(j)
RSUs and their resulting benefits are not intended to replace any pension rights
or compensation;



(k)
RSUs and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, holiday pay, long-service awards, pension or
retirement or welfare benefits or similar payments;



(l)
unless otherwise agreed by the Company, the RSUs and their resulting benefits
are not granted as consideration for, or in connection with, the service the
Employee may provide as a director of a Subsidiary or Affiliate;



(m)
this grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this grant of RSUs will not be
interpreted to form an employment contract with any Subsidiary or Affiliate;



(n)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(o)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from termination of Employee’s employment (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee's employment or service agreement, if
any), and in consideration of the grant of the RSUs to which the Employee is
otherwise not entitled, the Employee irrevocably agrees never to institute any
claim against the Company, the Employer or any other Subsidiary or Affiliate and
releases the Company, the Employer and any other Subsidiary and Affiliate from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, the
Employee shall be deemed irrevocably to have agreed not to pursue such claim and
to have agreed to execute any and all documents necessary to request dismissal
or withdrawal of such claims;



(p)
the Company, the Employer or any other Subsidiary or Affiliate will not be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States dollar that may affect the value of the RSUs or
any amounts due to the Employee pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement;



(q)
if the Company determines that the Employee has engaged in misconduct prohibited
by Applicable Law or any applicable policy of the Company, as in effect from
time to time, or the Company is required to make recovery from the Employee
under Applicable Law or a Company policy adopted to comply with applicable legal
requirements, then the Company may, in its sole discretion, to the extent it
determines appropriate, (i) recover from the Employee the proceeds from RSUs
vested up to three years prior to the Employee’s termination of employment or
any time thereafter, (ii) cancel the Employee’s outstanding RSUs, and (iii) take
any other action it deems to be required and appropriate; and



(r)
the delivery of any documents related to the Plan or Awards granted under the
Plan, including the Plan, this Grant Agreement, the Plan prospectus and any
reports of the Company generally provided to the Company’s stockholders, may be
made by electronic



Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




delivery. Such means of electronic delivery may include the delivery of a link
to a Company intranet or the Internet site of a third party involved in
administering the Plan, the delivery of the document via electronic mail or
other such means of electronic delivery specified by the Company. The Employee
may receive from the Company a paper copy of any documents delivered
electronically at no cost to the Employee by contacting the Company in writing
in accordance with Section 17(k). If the attempted electronic delivery of any
document fails, the Employee will be provided with a paper copy of such
document. The Employee may revoke his or her consent to the electronic delivery
of documents or may change the electronic mail address to which such documents
are to be delivered (if the Employee has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised electronic
mail address in accordance with Section 17(k). The Employee is not required to
consent to the electronic delivery of documents.


15.
No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


16.
Additional Eligibility Requirements Permitted.

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire Restriction Period and through the date the RSU
is to be granted or settled. If such separate documents are required by the
Company and the Employee does not accept them within 75 days of the Grant Date
or such other date as of which the Company shall require in its discretion, this
RSU shall be canceled and the Employee shall have no further rights under this
Grant Agreement.


17.
Miscellaneous.

(a)
The Company shall not be required to treat as owner of RSUs and any associated
benefits hereunder, any transferee to whom such RSUs or benefits shall have been
transferred in violation of any of the provisions of this Grant Agreement.



(b)
The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Grant Agreement.



(c)
The Plan is incorporated herein by reference. The Plan and this Grant Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, other than the terms of any severance plan applicable to the Employee
that provides more favorable vesting. Notwithstanding the foregoing, nothing in
the Plan or this Grant Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which an award properly granted under and pursuant to the Plan serves as any
part of the consideration furnished to the Employee, including, without
limitation, any agreement that imposes restrictions during or after employment
regarding confidential information and proprietary developments. This Grant
Agreement is governed by the laws of the state of Delaware without regard to its
conflict of law provisions.



(d)
If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



(e)
The provisions of this Grant Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



(f)
Notwithstanding Section 17(e), the Company’s obligations under this Grant
Agreement and the Employee’s agreement to the terms of an arbitration agreement
and/or an ARCIPD, if any, are mutually dependent. In the event that the Employee
breaches the arbitration agreement or the Employee’s ARCIPD is breached or found
not to be binding upon the Employee for any reason by a court of law, then the
Company will have no further obligation or duty to perform under the Plan or
this Grant Agreement.



(g)
A waiver by the Company of a breach of any provision of this Grant Agreement
shall not operate or be construed as a waiver of any other provision of this
Grant Agreement, or of any subsequent breach by the Employee or any other
Awardee.



(h)
The Employee acknowledges that, depending on the Employee or broker’s country of
residence or where the Company Shares are listed, the Employee may be subject to
insider trading restrictions and/or market abuse laws, which may affect the
Employee's ability to acquire, sell or otherwise dispose of Shares or rights to
Shares during times the Employee is considered to have “inside information”
regarding the Company (as defined by the laws in the Employee’s country). Local
insider trading laws and regulations may prohibit the cancellation or amendment
of orders the Employee placed before he or she possessed inside information.
Furthermore, the Employee cold be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities.
Keep in mind that third parties include fellow employees. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. The
Employee acknowledges that it is his or her



Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




responsibility to comply with any applicable restrictions and that the Employee
should to consult his or her personal advisor on this matter.


(i)
Notwithstanding any provisions in this Grant Agreement, for any Employee who
resides and/or works in a country other than the United States, the grant of the
RSUs shall be subject to any special terms and conditions set forth in the
Appendix to this Grant Agreement for the Employee’s country of employment
(account of residence, if different), if any. Moreover, if the Employee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Employee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal, regulatory, tax or administrative reasons. The
Appendix, if any, constitutes part of this Grant Agreement.



(j)
The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Employee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



(k)
Any notice required or permitted hereunder to the Employee shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
the address then on file with the Company.



(l)
Any notice to be given under the terms of this Grant Agreement to the Company
will be addressed in care of Attn: Global Equity at HP Inc., 1501 Page Mill,
Palo Alto, California 94304, USA.



(m)
The Employee acknowledges that there may be certain foreign asset and/or account
reporting requirements which may affect his or her ability to acquire or hold
Shares acquired under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalent payments) in a brokerage or
bank account outside the Employee's country. The Employee may be required to
report such accounts, assets or transactions to the tax or other authorities in
his or her country. The Employee also may be required to repatriate sale
proceeds or other funds received as a result of the Employee's participation in
the Plan to his or her country through a designated bank or broker within a
certain time after receipt. The Employee acknowledges that it is his or her
responsibility to be compliant with such regulations, and the Employee is
advised to consult his or her personal legal advisor for any details.



HP Inc.




Dion Weisler
CEO and President








Tracy Keogh
Chief Human Resources Officer






RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS


Important Note: Your grant is subject to the terms and conditions of this Grant
Agreement, including any Appendix for your country of employment, and to the
Company obtaining all necessary government approvals. If you have questions
regarding your grant, please contact global.equity@hp.com.




Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




APPENDIX
HP INC. 2004 STOCK INCENTIVE PLAN, AS AMENDED


GRANT AGREEMENT FOR NON-U.S. EMPLOYEES


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Grant Agreement or the Plan.


This Appendix includes additional terms and conditions that govern the RSUs
granted to the Employee if the Employee resides and/or is employed in one of the
countries listed herein. This Appendix is part of the Grant Agreement.


If the Employee is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which the Employee is currently
residing and/or employed, or if the Employee transfers to another country after
the Grant Date, the Company shall, in its discretion, determine to what extent
the special terms and conditions contained herein shall be applicable to the
Employee.


This Appendix also includes information and notices regarding securities,
exchange control, tax and certain other issues of which the Employee should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, tax and other laws in effect in the
respective countries as of September 2018. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Employee not rely on the information contained herein as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time the Employee vests in the
RSUs, receives Shares, a cash payment or a dividend equivalent payment upon
vesting, sells any Shares acquired under the Plan or receive dividends paid on
such Shares. In addition, the information is general in nature and may not apply
to the Employee's particular situation, and the Company is not in a position to
assure the Employee of any particular result. Therefore, the Employee is advised
to seek appropriate professional advice as to how the relevant laws in his or
her country may apply to the Employee's individual situation.


If the Employee is a citizen or resident (or is considered as such for local law
purposes) of a country other than the country in which the Employee is currently
residing and/or employed, or if the Employee transfers to another country after
the Grant Date, the information contained herein may not be applicable to the
Employee in the same manner.


European Union (“EU”) / European Economic Area (“EEA”)


Data Privacy. If the Employee resides or is employed in the EU or EEA, the
following provision replaces Section 12 of the Grant Agreement.


The Company is located at 1501 Page Mill, Palo Alto, California 94304, USA and
grants RSUs under the Plan to the Employee at the Company’s sole discretion. The
Employee should review the following information about the Company’s data
processing practices.


Data Collection and Usage. Pursuant to applicable data protection laws, the
Employee is hereby notified that the Company collects, processes uses, and
transfers certain personally-identifiable information about the Employee for the
legitimate interest of implementing, administering and managing the Plan and
generally administering equity awards; specifically, including the Employee’s
name, home address, email address and telephone number, date of birth, social
insurance number or other identification number, salary, citizenship, job title,
any Shares or directorships held in the Company, and details of all RSUs or any
other awards granted, canceled, exercised, vested, or outstanding in the
Employee’s favor, which the Company receives from the Employee or the Employer.
In granting the Employee RSUs under the Plan, the Company will collect the
Employee’s personal data for purposes of allocating Shares and implementing,
administering and managing the Plan. The Company’s collection, processing, use
and transfer of the Employee’s personal data is necessary for the performance of
the Company’s contractual obligations under the Plan and pursuant to the
Company’s legitimate interest of managing and generally administering employee
equity awards. The Employee’s refusal to provide personal data would make it
impossible for the Company to perform its contractual obligations and may affect
the Employee’s ability to participate in the Plan. As such, by participating in
the Plan, the Employee voluntarily acknowledges the collection, use, processing
and transfer of the Employee’s personal data as described herein.


Stock Plan Administration Service Provider. The Company transfers the Employee’s
data to Merrill Lynch, an independent service provider based in the United
States, which assists the Company with the implementation, administration and
management of the Plan. In the future, the Company may select a different
service provider and share the Employee’s data with another company that serves
in a similar manner. The Company’s service provider will open an account for the
Employee to receive and trade Shares. The Employee will be asked to agree on
separate terms and data processing practices with the service provider, which is
a condition to the Employee’s ability to participate in the Plan.


International Data Transfers. The Company and its service providers are based in
the United States. The Company can only meet its contractual obligations to the
Employee if the Employee’s personal data is transferred to the United States.
The performance of the Company’s contractual obligations to the Employee is one
of the legal bases for the transfer of the Employee’s data from the EU/EEA to
the United States. The Employee should be aware that the United States has
different data privacy laws and protections than the data privacy laws in place
in the EU/EEA.


Data Retention. The Company will use the Employee’s personal data only as long
as is necessary to implement, administer and manage the Employee’s participation
in the Plan or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs the
Employee’s personal data, the Company will remove it from its systems. If the
Company keeps


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




the Employee’s data longer, it will be to satisfy legal, regulatory or tax
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations.


Data Subjects Rights. The Employee may have a number of rights under data
privacy laws in the Employee’s country of employment (and country of residence,
if different). For example, the Employee’s rights may include the right to (i)
request access or copies of personal data the Company processes, (ii) request
rectification of incorrect data, (iii) request deletion of data, (iv) place
restrictions on processing, (v) lodge complaints with competent authorities in
the Employee’s country, and/or (vi) request a list with the names and addresses
of any potential recipients of your personal data. To receive clarification
regarding the Employee’s rights or to exercise his or her rights, the Employee
should contact the Employee’s local HR manager.


ALBANIA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Albania, the RSUs
granted to Employees in Albania shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


ALGERIA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Algeria, the RSUs
granted to Employees in Algeria shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


ANGOLA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Angola, the RSUs
granted to Employees in Angola shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


ARGENTINA


Notifications


Securities Law Notice
Shares of the Company are not publicly offered or listed on any stock exchange
in Argentina. The offer is private and not subject to the supervision of any
Argentine governmental authority.


Exchange Control Notice
Exchange control regulations in Argentina are subject to frequent change. The
Employee is solely responsible for complying with any applicable exchange
control rules and should consult with his or her personal legal advisor prior to
remitting proceeds from the sale of Shares or cash dividends paid on such
Shares.


Foreign Asset/Account Reporting Notice
Argentine residents must report any Shares acquired under the Plan and held by
the resident on December 31st of each year on their annual tax return for that
year. In addition, when the Employee acquires, sells, transfers or otherwise
disposes of Shares, the Employee must register the transaction with the Federal
Tax Administration. Argentine residents should consult with their personal tax
advisor to determine their personal reporting obligations.


AUSTRALIA


Terms and Conditions


Breach of Law
Notwithstanding anything to the contrary in the Plan or the Grant Agreement, the
Employee will not be entitled to, and shall not claim any benefit (including
without limitation a legal right) under the Plan if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits. Further, the
Employer is under no obligation to seek or obtain the approval of its
stockholders in a general meeting for the purpose of overcoming any such
limitation or restriction.


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






Australian Offer Document
The Employee’s right to participate in the Plan and the RSUs granted under the
Plan is intended to comply with the provision of the Corporations Act 2001,
Regulatory Guide 49 and ASIC Class Order CO 14/1000. The Employee understands
that the RSUs are subject to the terms and conditions stated in the Offer
Document, the Plan, the Grant Agreement and this Appendix. The Employee
acknowledges and confirms that he or she has received and reviewed these
documents.


Notifications


Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding AUD10,000
and for international fund transfers. The Australian bank assisting with the
transaction may file the report on the Employee’s behalf. If there is no
Australian bank involved in the transfer, the Employee is required to file the
report. The Employee understands that the Employee should consult with her or
her personal advisor to ensure compliance with the applicable reporting
obligations.


Tax Information


The Plan is a plan subject to which subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


AUSTRIA


Notifications


Exchange Control Notice
If the Employee holds Shares acquired under the Plan outside Austria, the
Employee may be required to submit reports to the Austrian National Bank as
follows: (i) on a quarterly basis if the value of the Shares on the last day of
the given quarter meets or exceeds €30,000,000; and (ii) on an annual basis if
the value of the Shares as of December 31 meets or exceeds €5,000,000. The
deadline for filing a quarterly report is the fifteenth day of the month
following the end of the respective quarter. The deadline for filing an annual
report is January 31 of the following year.


The Employee also may be required to comply with certain exchange control
obligations if the Employee holds cash in accounts outside Austria. Monthly
reporting requirements will apply if the aggregate transaction volume of such
cash accounts meets or exceeds €10,000,000. The movements and balances of all
accounts must be reported monthly (as of the last day of the month), on or
before the fifteenth day of the following month, on the prescribed form
(Meldungen SI-Forderungen und/oder SI-Verpflichtungen).


BELGIUM


Notifications


Foreign Asset/Account Reporting Notice
Belgium residents are required to complete a report providing the National Bank
of Belgium with details of any securities or bank accounts held outside Belgium,
including the account number, the name of the bank in which the account is held,
and the country in which the account is located). This report, as well as
information on how to complete it, can be found on the website of the National
Bank of Belgium, www.nbb.be, under the Kredietcentrales / Centrales des credits
caption. Belgian residents are also required to report any securities or bank
accounts held outside Belgium on their annual tax return.


Stock Exchange Tax Information
A stock exchange tax applies to transactions executed by a Belgian resident
through a non-Belgian financial intermediary, such as a U.S. broker. The stock
exchange tax likely will apply when the Shares are sold. The Employee should
consult with his or her personal tax advisor for additional details on his or
her obligations with respect to the stock exchange tax.


Brokerage Account Tax Information
A brokerage account tax may apply if the average annual value of the securities
the Employee holds (including Shares acquired under the Plan) in a brokerage or
other securities account exceeds certain thresholds. The Employee should consult
with his or her personal tax advisor for details regarding his or her
obligations with respect to the brokerage account tax.
 














BRAZIL




Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Terms and Conditions


Intent to Comply with Law
The Employee agrees to comply with applicable Brazilian laws and to report and
pay any and all applicable Tax-Related Items associated with the vesting of the
RSUs, the sale of any Shares acquired upon vesting of the RSUs and the receipt
of any dividends or dividend equivalents.


Labor Law Acknowledgment
This provision supplements Section 14 of the Grant Agreement:


The Employee agrees that (i) the Employee is making an investment decision, (ii)
the RSUs will vest only if the vesting conditions are met and any necessary
services are rendered by the Employee over the vesting period and (iii) the
value of the Shares subject to the RSUs is not fixed and may increase or
decrease in value over the vesting period without compensation to the Employee.


Notifications


Exchange Control Notice
The Employee acknowledges that if he or she is a Brazilian resident or domiciled
in Brazil, the Employee is required to submit an annual declaration of assets
and rights held outside Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is US$100,000 or more. Assets and rights that
must be reported include Shares acquired under the Plan. The US$100,000
threshold may be changed annually.


Tax on Financial Transactions
Payments to foreign countries, repatriation of funds into Brazil, and the
conversion between BRL and USD associated with such fund transfers, may be
subject to the Tax on Financial Transaction. It is the Employee’s personal
responsibility to comply with any applicable Tax on Financial Transaction
arising from participation in the Plan. The Employee should consult with his or
her personal tax advisor for additional details.


BULGARIA


Notifications


Exchange Control Notice
Bulgarian residents are required to file statistical forms with the Bulgarian
National Bank annually regarding their receivables in bank accounts abroad as
well as securities held abroad (e.g., Shares acquired under the Plan) if the
total sum of all such receivables and securities equals or exceeds BGN 50,000 as
of the previous calendar year-end. The reports are due by March 31. The Employee
understands that the Employee should contact his or her bank in Bulgaria for
additional information regarding these requirements.


CANADA


Terms and Conditions


Payout of RSUs in Shares Only
Pursuant to its discretion under Section 2(ii) of the Plan, with respect to all
Employees residing in Canada, the Company will convert all vested RSUs only into
an equivalent number of Shares. Employees residing in Canada (or in the event of
death, such Employee’s legal representative or estate) will not receive an
equivalent or fractional Share cash payment with respect to vested RSUs.


Termination of Employment
The following provision replaces the second paragraph of Section 7 of the Grant
Agreement:


For purposes of this Grant Agreement and except as expressly required by
applicable legislation, the Employee understands that in the event the Employee
ceases to provide services to the Company or his or her Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of local laws
or the terms of the Employee’s employment agreement, if any), unless otherwise
determined by the Company, the Employee’s employment or service will be
considered terminated as of the earlier of: (a) the date of termination of the
Employee’s employment; (b) the date upon which the Employee receives a notice of
termination of employment; or (c) the date upon which the Employee ceases to
actively provide services. With respect to (c), the Employee will no longer be
considered to be actively employed during any notice period (e.g., employment
would not include any contractual notice or any period of “garden leave” or
similar period mandated under local laws or the terms of the Employee’s
employment agreement, if any); the Committee has the exclusive discretion to
determine when the Employee is no longer actively employed for purposes of this
Grant Agreement (including whether the Employee may still be considered to be
actively employed while on a leave of absence).






Notifications


Foreign Asset/Account Reporting Notice


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Canadian residents may be required to report foreign property (including Shares)
on an annual basis on form T1135 (Foreign Income Verification Statement) if the
total cost of the foreign property exceeds CAD 100,000 at any time in the year.
The grant of RSUs must be reported if the CAD 100,000 cost threshold is exceeded
because of other foreign property held. RSUs may be reported at a nil cost. If
Shares are acquired, their cost generally is the adjusted cost base (“ACB”) of
the Shares. The ACB would normally equal the fair market value of the Shares at
the time of vesting, but if other Shares are held (e.g., acquired under other
circumstances or at another time), the ACB may be different. The form must be
filed by April 30 of the following year. The Employee understands that the
Employee should consult with his or her personal advisor to ensure compliance
with the applicable reporting obligations.


Securities Law Notice
The Employee will not be permitted to sell or otherwise dispose of any Shares
acquired under the Plan within Canada. The Employee will only be permitted to
sell or dispose of any such Shares if such sale or disposal takes place outside
Canada on the facilities on which the Shares are traded (i.e., on the New York
Stock Exchange).


The following provisions will also apply to Employees who are resident in
Quebec:


Data Privacy
The following provision supplements Section 12 of the Grant Agreement:


The Employee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information regarding the Employee’s grant
of RSUs from all personnel, professional or not, involved in the administration
and operation of the Plan. The Employee further authorizes the Company any of
its Subsidiaries or Affiliates, and the administrator of the Plan to disclose
and discuss the Employee’s participation in the Plan with their advisors. The
Employee further authorizes the Company and any of its Subsidiaries or
Affiliates to record such information and to keep such information in the
Employee’s employee file.


Consent to Receive Information in English
The parties acknowledge that it is their express wish that the Grant Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la convention
(«Grant Agreement»), ainsi que de tous documents, avis et procédures
judiciaires, exécutés, donnés ou intentés en vertu de, ou liés directement ou
indirectement à, la présente convention.


Plan Document Acknowledgment
The Employee acknowledges that he or she has received a copy of the Plan, has
reviewed the Plan and the Grant Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Grant Agreement.


CHILE


Notifications


Securities Law Notice
The offer of RSUs constitutes an offering of securities in Chile subject to
General Ruling N° 345 (“NCG 345”) of the Chilean Commission of the Financial
Market (“CMF”). This offer refers to securities not registered at the securities
registry or at the foreign securities registry of the CMF, and therefore, such
securities are not subject to oversight of the CMF. Given that that the RSUs are
not registered in Chile, the Company is not required to provide public
information about the RSUs or shares of common stock in Chile. Unless the
securities offered are registered with the CMF, a public offering of such
securities cannot be made in Chile, unless the offer complies with the
conditions set forth in NCG 345.


Información bajo la Ley de Mercado de Valores
Esta oferta de Unidades de Acciones Restringidas (“RSU”) constituye uno oferta
sujeta a la norma de carácter general N°345 (“NCG 345”) de la s Comisión para el
Mercado Financiero de Chile (“CMF”). Esta oferta versa sobre valores no
inscritos en el registro de valores o en el registro de valores extranjeros que
lleva la CMF, por lo que tales valores no están sujetos a la fiscalización de
ésta. Por tratarse los RSU de valores no inscritos en Chile no existe la
obligación por parte del emisor de entregar en Chile información pública
respecto de los RSU o de las acciones. Estos valores no podrán ser objecto de
oferta pública respecto de los RSUs o de las acciones. Estos valores no podrán
ser objeto de oferta pública en Chile mientras no sean inscritos en el registro
de valores correspondiente, a menos que la oferta cumpla con las condiciones
establecidas en la NCG 345.


Exchange Control Notice
The Employee is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends or dividend equivalents. However, if the
Employee decides to repatriate such funds, the Employee must do so through the
Formal Exchange Market (i.e., a commercial bank or registered foreign exchange
office in Chile) if the amount of the funds exceeds US$10,000. In such case, the
Employee must report the payment to the commercial bank or registered foreign
exchange office receiving the funds. If the Employee does not repatriate the
proceeds and uses such proceeds for the payment of other obligations
contemplated under a different Chapter of the Foreign Exchange Regulations, the
Employee must sign Annex 1 of the Manual of Chapter XII of the Foreign Exchange
Regulations and file it directly with the Central Bank of Chile within the first
10 days of the month immediately following the transaction.


Additionally, if the Employee’s aggregate investments held outside of Chile
exceed US$5,000,000 (including the Shares and any other cash proceeds obtained
under the Plan), the Employee must report the investments annually to the
Central Bank. Annex 3.1 of Chapter


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




XII of the Foreign Exchange Regulations must be used to file this report. Please
note that exchange control regulations in Chile are subject to change. The
Employee should consult with his or her personal legal advisor regarding any
exchange control obligations that the Employee may have prior to vesting in the
RSUs, receiving proceeds from the sale of Shares acquired upon vesting of the
RSUs or cash dividends or dividend equivalents.


Foreign Asset/Account Reporting Notice
The Chilean Internal Revenue Service (“CIRS”) requires all taxpayers to provide
information annually regarding: (i) the results of investments held abroad and
(ii) any taxes paid abroad which the taxpayers will use as credit against
Chilean income tax. The sworn statements disclosing this information (or
Formularios) must be submitted electronically through the CIRS website
www.sii.cl using Form 1929. Form 1929 is due on June 30 of each year, depending
on the assets and/or taxes being reported.


CHINA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in People’s Republic of
China (“PRC”), the RSUs granted to Employees in PRC shall be settled in cash
paid in local currency by the Employer through local payroll (less any
Tax-Related Items and/or fees) and do not provide any right for the Employee to
receive Shares.


Notifications


Exchange Control Notice
The following terms and conditions will apply to Employees who are subject to
exchange control restrictions and regulations in the PRC, including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Company in its sole discretion:
The Employee understands and agrees that, pursuant to local exchange control
requirements, the Employee will not be permitted to vest in an RSU or receive
any cash or Shares under the Plan unless or until the Company, its Subsidiary or
Affiliate, or the Employer in the PRC has obtained all necessary approvals from
SAFE for the Plan.
The Employee further understands and agrees that, pursuant to local exchange
control requirements, the Employee will be required to immediately repatriate
any cash payments or proceeds obtained with respect to participation in the Plan
to the PRC. The Employee further understands that such repatriation of any cash
payments or proceeds may need to be effectuated through a special exchange
control account established by the Company, any Subsidiary or Affiliate, or the
Employer, and the Employee hereby consents and agrees that any payment or
proceeds may be transferred to such special account prior to being delivered to
the Employee.
Any payment or proceeds may be paid to the Employee in U.S. dollars or local
currency at the Company’s discretion. If the payments or proceeds are paid to
the Employee in U.S. dollars, the Employee will be required to set up a U.S.
dollar bank account in the PRC so that the payments or proceeds may be deposited
into this account. If the payments or proceeds are paid to the Employee in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the payments or
proceeds to local currency due to exchange control restrictions.


The Employee further agrees to comply with any other requirements that may be
imposed by the Company in the future to facilitate compliance with exchange
control requirements in the PRC.


COLOMBIA


Notifications


Labor Law Acknowledgement
The following provision supplements Section 14 of the Grant Agreement:


The Employee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Employee’s “salary” for any legal purpose. The Plan and related benefits will
not be included and / or considered for purposes of calculating any and all
labor benefits, such as legal / fringe benefits, vacation, indemnities, payroll
taxes, social insurance contributions and / or any other labor related amount
which may be payable.
Securities Law Notice
The Shares subject to the RSUs are not and will not be registered with the
Colombian registry of publicly traded securities (Registro Nacional de Valores y
Emisores) and therefore the Shares may not be offered to the public in Colombia.
Nothing in this document should be construed as the making of a public offer of
securities in Colombia.
Exchange Control Notice


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




The Employee must register his or her investments with the Central Bank of
Colombia (Banco de la República). The registration method will vary depending on
whether cash is remitted from Colombia (either by the Employee or the Employer),
or no cash consideration is paid at all. Upon liquidation of assets held abroad,
the Employee must (i) cancel the registration with the Central Bank and (ii)
repatriate the proceeds from the sale or liquidation to Colombia and file the
appropriate Central Bank form (usually through the Employee’s own local bank).
The Employee personally is responsible for complying with applicable exchange
control requirements in Colombia.
COSTA RICA


There are no country-specific provisions.
CROATIA
Notifications


Exchange Control Notice
The Employee must report any foreign investments (including Shares acquired
under the Plan) to the Croatian National Bank for statistical purposes and
obtain prior approval of the Croatian National Bank for bank accounts opened
abroad. However, because exchange control regulations may change without notice,
the Employee should consult with his or her personal legal advisor to ensure
compliance with current regulations. It is the Employee’s responsibility to
comply with Croatian exchange control laws.


CZECH REPUBLIC


Notifications


Exchange Control Notice
The Czech National Bank may require residents of the Czech Republic to fulfill
certain notification duties in relation to the opening and maintenance of a
foreign account. In addition, residents of the Czech Republic may need to report
certain events in the absence of a request from the Czech National Bank. Because
exchange control regulations change frequently and without notice, residents of
the Czech Republic should consult with their legal advisor prior to the sale of
Shares to ensure compliance with current regulations. It is the Employee’s
responsibility to comply with Czech exchange control laws, and neither the
Company nor the Employer will be liable for any resulting fines or penalties.


DENMARK


Terms and Conditions


Danish Stock Option Act
By participating in the Plan, the Employee acknowledges that he or she received
an Employer Statement translated into Danish, which is being provided to comply
with the Danish Stock Option Act. To the extent more favorable to the Employee,
the terms set forth in the Employer Statement will apply to the Employee’s
participation in the Plan.


Notifications


Foreign Asset/Account Reporting Notice
The Employee understands that if he or she establishes an account holding Shares
or an account holding cash outside Denmark, the Employee must report the account
to the Danish Tax Administration. The form which should be used in this respect
can be obtained from a local bank. (These obligations are separate from and in
addition to the obligations described below.)


Securities/Tax Reporting Notice
If the Employee holds Shares acquired under the Plan in a brokerage account with
a broker or bank outside Denmark, the Employee is required to inform the Danish
Tax Administration about the account. For this purpose, the Employee must file a
Form V (Erklaering V) with the Danish Tax Administration. The Form V must be
signed both by the Employee and by the applicable broker or bank where the
account is held, unless an exemption from the broker/bank signature requirement
is obtained from the Danish Tax Administration. It is possible to seek an
exemption on the Form V, and it is strongly recommended that it be done at the
time the Form V is submitted. The Employee understands that by signing the Form
V, the broker or bank (to the extent the exemption is not obtained) and the
Employee undertake to forward information to the Danish Tax Administration
concerning the Shares in the account without further request each year. In the
event that an exemption is not obtained and the applicable broker or bank with
which the account is held does not wish to, or pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, the
Employee acknowledges that he or she is solely responsible for providing certain
details regarding the foreign brokerage account and Shares deposited therein to
the Danish Tax Administration as part of the Employee's annual income tax
return. By signing the Form V, the Employee authorizes the Danish Tax
Administration to examine the account. A sample of Form K can be found at the
following website: www.skat.dk.


In addition, the Employee acknowledges that if he or she opens a brokerage
account (or a deposit account with a U.S. bank) for the purpose of holding cash
outside Denmark, the Employee is also required to inform the Danish Tax
Administration of this account. To do so, the Employee must file a Form K
(Erklaering K) with the Danish Tax Administration. The Form K must be signed
both the Employee and by the applicable broker or bank where the account is
held, unless an exemption from the broker/bank signature requirement is obtained
from


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




the Danish Tax Administration. It is possible to seek an exemption on the Form
K, and it is strongly recommended that it be done at the time the Form V is
submitted. The Employee understands that by signing the Form K, the broker or
bank (to the extent the exemption is not obtained) and the Employee undertake an
obligation to forward information to the Danish Tax Administration concerning
the content of the account without further request each year. In the event that
an exemption is not obtained and the applicable broker or bank with which the
account is held, does not wish to, or pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, the Employee
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of the Employee's annual income tax return. The Employee understands
that, by signing the Form K, the Employee authorizes the Danish Tax
Administration to examine the account. A sample of Form K can be found at the
following website: www.skat.dk.


FINLAND


There are no country-specific provisions.


FRANCE


Terms and Conditions


Language Consent
The Employee confirms having read and understood the Plan and the Grant
Agreement, which were provided in English language. The Employee accepts the
terms of those documents accordingly.
Consentement Relatif à la Langue Utilisée
L’Employé confirme avoir lu et compris le Plan et le Contrat d’Attribution qui
m’ont été transmis en langue anglaise. L’Employé accepte les termes et
conditions incluses dans ces documents en connaissance de cause.


Notifications


Foreign Asset/Account Reporting Notice
French residents are required to report all foreign accounts (whether open,
current or closed) to the French tax authorities when filing his or her annual
tax return.


Tax Information
The RSUs are not intended to qualify for special tax or social security
treatment in France.


GERMANY


Notifications


Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. The report must be made electronically by the fifth day of
the month following the month in which the payment was received. The form of the
report (“Allgemeine Meldeportal Statistik”) can be accessed via the Bundesbank’s
website (www.bundesbank.de) and is available in both German and English. The
Employee understands he or she is responsible for making this report.
 
GREECE


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Sale Restriction
Any Shares received at vesting are accepted as a personal investment.
Notwithstanding anything contrary in the Grant Agreement or the Plan, in the
event the RSUs vest and Shares are issued to the Employee or his or her legal
representatives or estate within six months of the Grant Date, the Employee
agrees that the Employee or his or her legal representatives or estate will not
offer to the public or otherwise dispose of any Shares acquired prior to the
six-month anniversary of the Grant Date.


Payout of RSUs in Shares Only
Pursuant to its discretion under Section 2(ii) of the Plan, with respect to all
Employees residing in Hong Kong, the Company will convert all vested RSUs only
into an equivalent number of Shares. The Employees residing in Hong Kong (or in
the event of death, the Employee’s legal representative or estate) will not
receive an equivalent cash payment with respect to vested RSUs.


Notifications




Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Securities Warning
The Employee understands that the contents of the Plan, the Grant Agreement,
including this Appendix and other incidental communication materials have not
been reviewed by any regulatory authority in Hong Kong. The Employee should
exercise caution in relation to the offer. If the Employee is in any doubt about
any of the contents of the Plan, the Employee should obtain independent
professional advice. The Employee understands that this grant of RSUs does not
constitute a public offer of securities under Hong Kong law. The grant of RSUs
is available only to employees. The Employee understands that the Plan, Grant
Agreement, including this Appendix and other incidental communication materials
that the Employee may receive (i) are not intended to constitute a “prospectus”
for a public offering of securities under applicable securities legislation in
Hong Kong and (ii) are intended only for the personal use of each Employee and
may not be distributed to any other person.


Nature of Scheme
The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.


HUNGARY


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Hungary, the RSUs
granted to Employees in Hungary shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


INDIA


Notifications


Exchange Control Notice
The Employee understands that any proceeds from the sale of Shares acquired
under the Plan must be repatriated to India within 90 days of receipt and
converted into local currency. Any cash dividends acquired under the Plan must
be repatriated to India within 180 days of receipt and converted into local
currency. The Employee understands that he or she will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the foreign currency is
deposited. The Employee understands that he or she should maintain the FIRC as
evidence of the repatriation of funds in the event that the Reserve Bank of
India or the Employer requests proof of repatriation.


Foreign Asset/Account Reporting Notice
The Employee understands that he or she is required to declare foreign bank
accounts and foreign financial assets (including Shares held outside India) on
his or her annual tax return. The Employee acknowledges that it is his or her
responsibility to comply with the applicable tax laws in India and that the
Employee should consult with his or her personal tax advisor to ensure that the
Employee is properly reporting the Employee’s foreign assets and bank accounts.


INDONESIA


Exchange Control Notice
If the Employee is an Indonesian resident and remits funds (including proceeds
from the sale of Shares) into Indonesia, the Indonesian Bank through which the
transaction is made will submit a transaction report to the Bank of Indonesia
for statistical reporting purposes. For transactions equal to or exceeding a
threshold amount (currently US$10,000), the report must include a description of
the transaction. Although the bank through which the transaction is made must
make the report, the Employee must complete a “Transfer Report Form.” The bank
through which the transaction is made will provide the Transfer Report Form to
the Employee. The Employee is personally responsible for complying with
applicable exchange control requirements in Indonesia.


IRELAND


There are no country-specific provisions.












ISRAEL


Terms and Conditions


Israeli Sub-Plan
The RSUs are granted to the Employee pursuant to the Israeli Sub-Plan to the HP
Inc. Second Amended and Restated 2004 Stock Incentive Plan (the “Israeli
Sub-Plan”), and are subject to the terms and conditions stated in the Israeli
Sub-Plan, the Plan and the Grant Agreement, including this Appendix. The
Employee acknowledges and agrees to be bound by the terms of the Israeli
Sub-Plan. The Israeli Sub-Plan is incorporated herein by reference and
references to the Plan include the Israeli Sub-Plan.


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






The RSUs and Shares issued upon vesting of such RSUs are intended to qualify for
the tax treatment available in Israel pursuant to the provisions of the “capital
gain route” under Section 102 of the Israeli Tax Ordinance (“Section 102”),
including the provisions of the Income Tax (Tax Abatement on the Grant of Shares
to Employees) Regulations 2003 (the “Regulations”), and any tax ruling or
agreement obtained by the Company or the Employer with regard to the Plan. It is
clarified that in order to qualify for the "capital gains route," the RSUs may
be settled only in Shares.


Custody of RSUs
The following provisions replace Section 5 of the Grant Agreement:


5.    Custody of Restricted Stock Units.


(a) The RSUs subject hereto shall be held in trust by IBI Capital, as trustee
(the “Trustee”) and further recorded in a restricted book entry account in the
name of the Employee. Each RSU will be deemed granted on the date stated above,
provided that (i) the Company has provided a copy of this Agreement to the
Trustee and (ii) the Employee has signed all documents required pursuant to
Applicable Law and under the Plan. Upon completion of the Restriction Period,
Shares issued pursuant to Section 3 above shall be deposited with the Trustee
(as further detailed below) in lieu of the RSUs previously held by the Trustee;
provided, however, that a portion of such Shares may be surrendered in payment
of any Tax-Related in accordance with Section 11 of this Grant Agreement, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of such taxes.


(b) Without derogating from the above, the Shares shall further be held in
accordance with the undertakings of the Company and the Trustee, under a Trust
Agreement in accordance with Section 102(b)(2) of the Israeli Tax Ordinance.
Under the conditions of Section 102(b)(2), the RSUs and the Shares may be issued
to the Employee only through the Trustee. To receive the tax treatment provided
for in Section 102(b)(2), the RSUs and the Shares must be issued to the Trustee
for a period of no less than 24 months from their Grant Date and deposit with
the Trustee (the “Lock-Up Period”). In order for the tax benefits of
Section 102(b)(2) to apply, as long as the RSUs are held by the Trustee, the
RSUs or the underlying Shares may not be sold, transferred, assigned, pledged or
mortgaged (other than through a transfer by will or by operation of law), nor
may they be the subject of an attachment or security interest, and no power of
attorney or transfer deed shall be given in respect thereof prior to the payment
of the tax liability. Upon the conclusion of the Lock-Up Period the Trustee may
release the Shares issued hereunder to the Employee only after (i) the receipt
by the Trustee of an acknowledgment from the Israeli Income Tax Authority that
the Employee has paid all applicable tax due pursuant to the Israeli Tax
Ordinance and Section 102, or (ii) the Trustee withholds any applicable tax due
pursuant to the Israeli Tax Ordinance and Section 102. Notwithstanding the
foregoing, in the event the Employee shall elect to release the Shares prior to
the conclusion of the Lock-up Period, the sanctions under Section 102 shall
apply to and shall be borne solely by the Employee.


(c) The Employee understands that in the event of a distribution of rights,
including an issuance of stock dividend or bonus shares, in connection with the
RSU (the “Additional Rights”), all such Additional Rights shall be deposited
with and/or issued to the Trustee for the benefit of the Employee, and shall
also be subject to the provisions of Section 102(b)(2). The Lock-Up Period for
such Additional Rights shall be measured from the commencement of the Lock-Up
Period of the RSU to be issued hereunder, from which the Additional Rights were
declared or distributed.


Death of the Employee
The following provision supplements Section 9 of the Grant Agreement:


As long as the Shares are held by the Trustee for the benefit of the Employee,
all rights of the Employee over the Shares cannot be transferred, assigned,
pledged or mortgaged, other than by will or laws of descent and distribution.




*    *    *    *    *


TO BE SIGNED BY THE ISRAELI EMPLOYEE WITH A COPY RETURNED TO PAYROLL
ADMINISTRATION:


I have read and understood this Grant Agreement, including this Appendix. I
understand that the rights granted and the Shares issued to me under this Grant
Agreement are subject to the terms and provisions of Section 102(b)(2) of the
Israeli Tax Ordinance and its related rules and regulations and I hereby accept
such rights and Shares subject to such terms and provisions. I acknowledge that
my holding, sale and transfer of the Shares and/or any Additional Rights is
therefore subject to various restrictions and limitations that are imposed by
such Section and its related rules and regulations, of which I am aware and with
which I agree to comply.


Signed by: __________________________________________________________


Date:  ______________________________________________________________




ITALY


Terms and Conditions


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






Data Privacy Notice
Notwithstanding Section 12 or any other provision of the Grant Agreement, the
Employee agrees that the following shall apply with regard to data privacy in
Italy:


The Employee understands that the Employer, the Company and any of its other
Subsidiaries and Affiliates may collect, use, transfer and hold certain personal
information about the Employee, including but not limited to, the Employee’s
name, home address, email address and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, residency status, job title, any shares of stock or directorships
held in the Company, details of all RSUs, options or any other entitlement to
shares of stock granted, canceled, purchased, exercised, vested, unvested or
outstanding in the Employee’s favor (“Data”), for the exclusive purpose of
implementing, managing and administering the Plan.
The Employee also understands that providing the Company with the Data is
necessary for the performance of the Plan and without such Data it would be
impossible for the Company to perform its contractual obligations and may affect
the Employee’s ability to participate in the Plan. The Controller of personal
data processing is HP Inc., with registered offices at 1501 Page Mill, Palo
Alto, California 94304, USA, and, pursuant to Legislative Decree no. 196/2003,
its representative in Italy is HP Italiana S.r.l., with registered offices at
Via Giuseppe di Vittorio n. 9, 20063 Cernusco sul Naviglio, Italy. The Employee
understands that Data will not be publicized, but it may be transferred to
Merrill Lynch or other third parties, banks, other financial institutions or
brokers involved in the management and administration of the Plan. The Employee
further understands that the Company and/or its Subsidiaries and Affiliates will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
that the Company and/or its Subsidiaries and Affiliates may each further
transfer Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
Merrill Lynch or another third party with whom the Employee may elect to deposit
any Shares acquired under the Plan. Such recipients may receive, possess, use,
retain and transfer the Data in electronic or other form, for the purposes of
implementing, administering and managing the Employee’s participation in the
Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the U.S. or Asia. Should the
Company exercise its discretion in suspending all necessary legal obligations
connected with the management and administration of the Plan, it will delete
Data as soon as it has accomplished all the necessary legal obligations
connected with the management and administration of the Plan. In any event, Data
will be stored only for the time needed to fulfill the purposes mentioned above.
The Employee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by Applicable Laws and
regulations, with specific reference to Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Data abroad,
including outside of the European Union, as herein specified and pursuant to
Applicable Laws and regulations, does not require the Employee’s consent thereto
as the processing is necessary to performance of contractual obligations related
to implementation, administration and management of the Plan, which represents
the legal basis for the processing. The Employee understands that, pursuant to
Section 7 of the Legislative Decree no. 196/2003, the Employee has the right to,
including but not limited to, access, delete, update, ask for rectification of
Data and estop, for legitimate reasons, the Data processing. The Employee also
understands that he or she has the right to data portability and to lodge a
compliant with the Italian supervisory authority. Furthermore, the Employee is
aware that Data will not be used for direct marketing purposes. In addition, the
Data provided can be reviewed and questions or complaints can be addressed by
contacting the Employee’s local human resources department.






Plan Document Acknowledgment
The Employee acknowledges that he or she has received a copy of the Plan and the
Grant Agreement and has reviewed the Plan and the Plan Agreement, including this
Appendix, in their entirety and fully understands and accepts all provisions of
the Plan and the Grant Agreement, including this Appendix. The Employee
acknowledges having read and specifically and expressly approves the following
sections of the Grant Agreement: Section 2 (“Vesting Schedule”), Section 4
(“Restrictions”), Section 5 (“Custody of Restricted Stock Units”), Section 11
(“Taxes”), Section 13 (“Plan Information”), Section 14 (“Acknowledgment and
Waiver”), Section 15 (“No Advice Regarding Grant”), Section 17(d) (“Language”),
Section 17(h) (“Appendix), Section 17(i) (“Imposition of Other Requirements”)
Section 17(j) and (k) (“Notices”) and the Data Privacy Notice below.


Notifications


Exchange Control Notice
The Employee acknowledges that he or she is entitled to participate in
investments, divestitures and other transactions that entail transfer of assets
to or from Italy subject only to certain reporting, record-keeping and
disclosure requirements which the Employee hereby agrees to undertake as
necessary.


Foreign Asset / Account Reporting Notice


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax return (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to beneficial owners of foreign financial assets, even if they do not
directly hold investment abroad or foreign assets.


Foreign Asset Tax Information
The value of the financial assets held outside of Italy by Italian residents is
subject to a foreign asset tax. The taxable amount will be the fair market value
of the financial assets (e.g., Shares) assessed at the end of the calendar year.


JAPAN


Notifications


Foreign Asset/Account Reporting Notice
The Employee is required to report details of any assets held outside Japan as
of December 31 (including any Shares acquired under the Plan) to the extent such
assets have a total net fair market value exceeding JPY 50,000,000. Such report
will be due by March 15 each year. The Employee understands that he or she
should consult with the Employee’s personal tax advisor as to whether the
reporting obligation applies to the Employee and whether the Employee will be
required to report details of any outstanding rights, Shares or cash that he or
she holds.


KAZAKHSTAN


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Kazakhstan, the RSUs
granted to Employees in Kazakhstan shall be settled in cash paid in local
currency by the Employer through local payroll (less any Tax-Related Items
and/or fees) and do not provide any right for the Employee to receive Shares.


LUXEMBOURG


There are no country-specific provisions.


MALAYSIA


Data Privacy Consent
The following provision supplements Section 12 of the Grant Agreement:




Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




The Employee hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in this Agreement and any other Plan materials by and
among, as applicable, the Employer, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.
The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address, email address and telephone number, date of
birth, social insurance number, passport or other identification number),
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of any entitlement to shares awarded, cancelled, exercised,
vested, unvested or outstanding in the Employee’s favor for the purpose of
implementing, administering and managing the Plan (“Data”).
The Employee understands that the Data will be transferred to Merrill Lynch or
such other stock plan providers as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Employee understands that those receiving the Data
may be located in the United States or elsewhere, and that the applicable
country (e.g., the United States) may have different data privacy laws and
protections than the Employee’s country. The Employee understands that he or she
may request a list with the names and addresses of any potential Employees of
Data by contacting his or her human resources representative. The Employee
authorizes the Company, and any other possible Employees who may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess use retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage his or her participation in the Plan. The Employee understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case, without cost, by contacting
your local human resources representative, whose contact details are
shelly.rajpal@hp.com.
Further, the Employee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Employee does not consent, or later
seeks to revoke the consent, the Employee’s employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing the consent is that the Company would not be able to grant the RSUs
or other equity awards under the Plan, or administer or maintain such awards. 
Therefore, the Employee understands that refusing or withdrawing his or her
consent may affect the Employee’s ability to participate in the Plan. The
refusal and/or withdrawal of consent will have no further impact. For more
information on the consequences of the refusal to consent or withdrawal of
consent, the Employee understands that he or she may contact his or her human
resources representative.


Penerima dengan ini secara eksplicit, secara sukarela dan tanpa sebarang
keraguan mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk
elektronik atau lain-lain, data peribadi Penerima seperti yang dinyatakan dalam
Perjanjian ini dan apa-apa bahan Pelan, oleh dan di antara, sebagaimana yang
berkenaan, Majikan, Syarikat, dan anak-anak syarikat bagi tujuan ekslusif untuk
melaksanakan, mentadbir, dan menguruskan penyertaan Penerima dalam Pelan
tersebut.
Penerima memahami bahawa Syarikat dan Majikan mungkin memegang maklumat peribadi
tertentu tentang Penerima, termasuk, tetapi tidak terhad kepada, nama, alamat
rumah, alamat emel dan nombor telefon, , tarikh lahir, insurans sosial, nombor
pasport atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan Penerima,
apa-apa syer dalam saham atau jawatan pengarah yang dipegang dalam Syarikat,
butir-butir apa-apa hak untuk syer yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun tertunggak bagi faedah Penerima untuk
melaksanakan, mentadbir dan menguruskan Pelan tersebut (“Data”).
Penerima memahami bahawa Data akan dipindah kepada Merrill Lynch atau
pembekal-pembekal pelan saham yang lain sebagaimana yang dipilih oleh Syarikat
pada masa depan, yang membantu Syarikat dalam pelaksanaan, pentadbiran dan
pengurusan Pelan tersebut. Penerima memahami bahawa mereka yang menerima Data
mungkin berada di Amerika Syarikat atau di tempat lain, dan negara yang
berkenaan (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi
data dan perlindungan yang berbeza daripada negara Penerima. Penerima memahami
bahawa dia boleh meminta senarai nama dan alamat mana-mana pihak yang mungkin
menerima Data dengan menghubungi wakil sumber manusianya. Penerima memberi kuasa
kepada Syarikat, dan mana-mana penerima lain yang mungkin membantu Syarikat
(masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan Pelan tersebut untuk menerima, memiliki, menggunakan, mengekalkan
dan memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan Penerima dalam
Pelan tersebut. Penerima memahami bahawa Data akan dipegang hanya untuk tempoh
yang diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaannya
dalam Pelan tersebut. Penerima memahami bahawa dia boleh, pada bila-bila masa,
melihat data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta apa-apa pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusianya, di mana butir-butir
hubungannya adalah shelly.rajpal@hp.com.
Selanjutnya, Penerima memahami bahawa dia memberikan persetujuan di sini secara
sukarela. Jika Penerima tidak bersetuju, kemudian membatalkan persetujuannya,
status dan perkhidmatan pekerjaan Penerima dengan Majikan tidak akan terjejas;
satunya akibat jika dia tidak bersetuju atau menarik balik persetujuannya adalah
bahawa Syarikat tidak akan dapat memberikan Unit Saham Terbatas (“UST”) atau
anugerah ekuiti lain atau mentadbir atau mengekalkan anugerah tersebut. Oleh
itu, Penerima memahami bahawa keengganan atau penarikan balik persetujuannya
boleh menjejaskan keupayaan Penerima untuk mengambil bahagian dalam Pelan
tersebut. Untuk maklumat lanjut mengenai akibat keengganannya untuk memberikan
keizinan atau penarikan balik keizinan, Penerima memahami bahawa dia boleh
menghubungi wakil sumber manusianya.



Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






Director Reporting Notice
If the Employee is a director of a Malaysian Subsidiary or Affiliate, the
Employee is subject to certain notification requirements under the Malaysian
Companies Act, 2016. Among these requirements is an obligation to notify the
Malaysian Subsidiary or Affiliate in writing when the Employee receives or
disposes of an interest (e.g., RSUs or Shares) in the Company or any Subsidiary
or Affiliate. These notifications must be made within 14 days of receiving or
disposing of any interest in the Company or any of its Subsidiaries or
Affiliates.
 
MEXICO


Terms and Conditions


The following provisions supplement Section 14 of the Grant Agreement:


Labor Law Acknowledgment
The Employee acknowledges that he or she understands and agrees that:


(i) the RSUs are not related to the salary and other contractual benefits
granted to the Employee by the Employer; and (ii) any modification of the Plan
or its termination shall not constitute a change or impairment of the terms and
conditions of employment.


Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability to the Employee.


The Company, with its registered office at 1501 Page Mill, Palo Alto, California
94304, USA, is solely responsible for the administration of the Plan.
Participation in the Plan and the acquisition of Shares does not, in any way,
establish an employment relationship between the Employee and the Company since
the Employee is participating in the Plan on a wholly commercial basis and the
sole employer is the Employer, nor does it establish any rights between the
Employee and Employer.


Plan Document Acknowledgment
The Employee acknowledges he or she has received a copy of the Plan, has
reviewed the Plan and the Grant Agreement in their entirety and fully
understands and accepts all provisions of the Plan and the Grant Agreement.


In addition, by signing below, the Employee further acknowledges that having
read and specifically and expressly approved the terms and conditions in Section
14 of the Grant Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, its Subsidiaries and its Affiliates are not responsible for
any decrease in the value of the Shares underlying the RSUs.


Finally, the Employee does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and the Employee therefore grants a full and broad release to
his/her Employer and the Company and its other Subsidiaries and Affiliates with
respect to any claim that may arise under the Plan.



Spanish Translation


Las siguientes disposiciones complementan la Sección 14 del Acuerdo de
Otorgamiento:


Reconocimiento de la Ley Laboral
El Empleado reconoce que entiende y acepta que:


(i) las Unidades de Acciones no se encuentran relacionadas con el salario ni con
otras prestaciones contractuales concedidas al Empleado por parte del Empleador;
y (ii) cualquier modificación del Plan o su terminación no constituye un cambio
o desmejora de los términos y condiciones de empleo.


Declaración de Política
La invitación por parte de la Compañía bajo el Plan, es unilateral y
discrecional; por lo tanto, la Compañía se reserva el derecho absoluto de
modificar el mismo y discontinuarlo en cualquier tiempo, sin ninguna
responsabilidad para el Empleado.


La Compañía, con oficinas registradas ubicadas en 1501 Page Mill, Palo Alto,
California 94304, USA es la única responsable de la administración del Plan y de
la participación en el mismo y la adquisición de Acciones Comunes no establece
de forma alguna, una relación de trabajo entre el Empleado y la Compañía, ya que
la participación del Empleado en el Plan es completamente comercial y el único
empleador es el Empleador, así como tampoco establece ningún derecho entre el
Empleado y su Empleador.


Reconocimiento del Documento del Plan


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Por medio de la aceptación las Unidades de Acciones, el Empleado reconoce que ha
recibido una copia del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo de Otorgamiento y, que ha entendido y aceptado
completamente todas las disposiciones contenidas en el Pan y en el Acuerdo de
Otorgamiento.


Adicionalmente, al firmar abajo, el Empleado reconoce que ha leído, y que
aprueba específica y expresamente los términos y condiciones contenidos en la
Sección 14 del Acuerdo, en la cual se encuentra claramente descrito y
establecido que: (i) la participación en el Plan no constituye un derecho
adquirido; (ii) el Plan y la participación en el mismo es ofrecida por la
Compañía de forma enteramente discrecional; (iii) la participación en el Plan es
voluntaria; y (iv) la Compañía, así como sus Subsidiarias y Afiliadas no son
responsables por cualquier detrimento en el valor de las Acciones Comunes en
relación con las Unidades de Acciones.


Finalmente, el Empleado declara que no se reserva ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga el más amplio finiquito a su Empleador, así como a la
Compañía, a sus otras Subsidiarias y Afiliadas con respecto a cualquier demanda
que pudiera originarse en virtud del Plan.


MOROCCO


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Morocco, the RSUs
granted to Employees in Morocco shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


NETHERLANDS


Notifications


Securities Law Notice
image2a01.jpg [image2a01.jpg]


NEW ZEALAND


Securities Warning


In compliance with New Zealand securities laws, the Employee is hereby notified
that the documents listed below are available for review on the Company’s
external and internal sites at the following web addresses listed: [Insert Link]
(for (i) and (ii)) and http://h30261.www3.hp.com/ (for (iii)). The items in
(iii) are also available at www.sec.gov.


i.
the Grant Agreement, including this Appendix, which sets forth the terms and
conditions of the grant of RSUs;



ii.
a copy of the Plan and its accompanying prospectus; and



iii.
a copy of the Company’s most recent annual report and most recent financial
statements.



The Employee understands that he or she is advised to carefully read the
available materials before making a decision whether to participate in the Plan.
The Employee is advised to contact his or her tax advisor for specific
information concerning the Employee’s personal tax situation with regard to the
grant of RSUs.


Warning


This is a grant of RSUs. The underlying Shares give you a stake in the ownership
of the Company. The Employee may receive a return if dividends are paid.


If the Company runs into financial difficulties and is wound up, the Employee
will be paid only after all creditors and holders of preference shares have been
paid. The Employee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.


The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, the Employee may not be given all the
information usually required. The Employee will also have fewer other legal
protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






NIGERIA


There are no country-specific provisions.


NORWAY


There are no country-specific provisions.


PAKISTAN


Notifications


Exchange Control Notice
The Employee’s participation in the Plan may be subject to certain terms and
conditions imposed by the State Bank of Pakistan, as well as general foreign
exchange controls. The Employee is required to immediately repatriate to
Pakistan the proceeds from the sale of Shares. The Employee may be required to
register ownership of foreign shares with the State Bank of Pakistan using the
prescribed Form V-96. The Employee should consult his or her personal advisor
prior to repatriation of the sale proceeds to ensure compliance with applicable
exchange control regulations in Pakistan, as such regulations are subject to
frequent change. Please note that the Employee should keep copies of any
documents, certificates or invoices involving foreign currency transactions
connected in any way to the Employee’s participation in the Plan. The Employee
is responsible for ensuring compliance with all exchange control laws in
Pakistan.


PERU


Notifications


Securities Law Notice
The grant of RSUs under the Plan is considered a private offering in Peru and is
therefore not subject to registration. For more information concerning this
offer, please refer to the Plan, the Grant Agreement, the Plan Prospectus and
any other materials made available by the Company. For more information
regarding the Company, please refer to the Company's most recent annual report
on Form 10-K and quarterly report on Form 10-Q available at www.sec.gov, as well
as on the Company’s website at http://h30261.www3.hp.com,


Labor Law Acknowledgement
The following provision supplements Section 14 of the Grant Agreement:


The Employee acknowledges, understands and agrees that the RSUs are being
granted ex gratia to the Employee with the purpose of rewarding him or her as
set forth in the Plan.


PHILIPPINES


Notifications


Securities Law Notice
The grant of RSUs made under the Plan is being made pursuant to an exemption
from registration under Section 10.2 of the Philippines Securities Regulation
Code that has been approved by the Philippines Securities and Exchange
Commission.


The Employee bears (without limitation) the risk of fluctuation in the price of
the Shares on the New York Stock Exchange and the risk of currency fluctuations
between the U.S. Dollar and the Employee's local currency. The value of any
Shares the Employee may acquire under the Plan may decrease, and fluctuations in
foreign exchange rates between the Employee’s local currency and the U.S. Dollar
may affect the value of the subsequent sale of any Shares acquired under the
Plan. The Company is not making any representations, projections or assurances
about the value of the Shares now or in the future.


For further information on risk factors impacting the Company’s business that
may affect the value of the Shares, the Employee can refer to the risk factors
discussion in the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov/, as well as on the Company’s website at
http://h30261.www3.hp.com/. In addition, the Employee may receive, free of
charge, a copy of the Company’s Annual Report, Quarterly Reports or any other
reports, proxy statements or communications distributed to the Company’s
stockholders by contacting Investor Relations at 1501 Page Mill Road, Palo Alto,
California 94304, U.S.A.


The Employee acknowledges that he or she is permitted to sell Shares acquired
under the Plan through the designated broker appointed by the Company (or such
other broker to whom the Employee may transfer the Shares), provided that such
sale takes place outside the Philippines through the facilities of the New York
Stock Exchange on which the Shares are listed.


Issuance of Shares
The Employee acknowledges, understands and agrees that, if the issuance of
Shares on the vesting date does not comply with all applicable Philippines
securities laws, Shares will not be issued. In particular, Shares will not be
issued unless and until the Philippines Securities


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




and Exchange Commission authorizes the issuance of Shares under the Plan by
approving the Company’s request for exemption from the securities registration
requirement.


POLAND


Notifications


Exchange Control Notice
The Employee acknowledges that Polish residents holding foreign securities
(including Shares) and maintaining accounts abroad must report information to
the National Bank of Poland if the value of such transactions or balances
exceeds PLN 7,000,000. If required, the reports must be filed on a quarterly
basis on special forms available on the website of the National Bank of Poland.


Further, the Employee acknowledges that any transfer of funds in excess of
€15,000 into or out of Poland must be effected through a bank account in Poland.
The Employee understands that he or she is required to store all documents
connected with any foreign exchange transactions the Employee engages in for a
period of five years.


PORTUGAL


Terms and Conditions


Language Consent
The Employee hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Grant Agreement.


Consentimento sobre Língua
O Empregado Contratado, pelo presente instrumento, declara expressamente que
domina a língua inglesa e que leu, compreendeu e livremente aceitou e concordou
com os termos e condições estabelecidos no Plano e no Acordo de Atribuição.


Notifications


Exchange Control Notice
If the Employee holds Shares upon vesting of the RSUs, the acquisition of such
Shares should be reported to the Banco de Portugal for statistical purposes. If
the Shares are deposited with a commercial bank or financial intermediary in
Portugal, such bank or financial intermediary will submit the report to the
Banco de Portugal. If the Shares are not deposited with a commercial bank or
financial intermediary in Portugal, the Employee is responsible for submitting
the report to the Banco de Portugal.


PUERTO RICO


Notifications


Securities Law Notice
The offer of the Plan is subject exclusively to U.S. securities laws, including
the U.S. Securities Exchange Act of 1934, as amended.
 
ROMANIA


Notifications


Exchange Control Notice
Any transfer of funds exceeding €15,000 (whether via one transaction or several
transactions that appear to be linked to each other) must be reported to the
National Office for Prevention and Control of Money Laundering on specific forms
by the relevant bank or financial institution. If the Employee deposits the
proceeds from the sale of Shares in a bank account in Romania, the Employee may
have to provide the Romanian bank through which the operations are effected with
appropriate documentation regarding the receipt of the income. The Employee
should consult with a personal legal advisor to determine whether you will be
required to submit such documentation to the Romanian bank.




RUSSIA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Russia, the RSUs
granted to Employees in Russia shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


Notifications


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






Securities Law Notice
The Grant Agreement, the Plan and all other materials the Employee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia;
hence, the securities described in any Plan-related documents may not be used
for offering or public circulation in Russia.


Exchange Control Notice
The Employee is required to repatriate certain cash amounts you receive with
respect to the RSUs, including proceeds from the sale of Shares that may be
issued to the Employee pursuant to the RSUs, from the Employee’s U.S. brokerage
account to Russia as soon as the Employee intends to use those cash amounts for
any purpose, including reinvestment. Such funds must initially be credited to
the Employee through a foreign currency account at an authorized bank in Russia.
After the funds are initially received in Russia, they may be further remitted
to foreign banks in accordance with Russian exchange control laws.


As an express statutory exception to the above-mentioned repatriation rule, cash
dividends paid on the Shares can be paid directly to a foreign bank or brokerage
account opened with a bank located in an OECD (Organization for Economic
Co-operation and Development) or FATF (Financial Action Task Force) country. As
of January 1, 2018, cash proceeds from the sale of shares listed on one of the
foreign stock exchanges on the list provided for by the Russian Federal law “On
the Securities Market” (which currently includes the New York Stock Exchange)
can also be paid directly to a foreign bank or brokerage account opened with a
bank located in an OECD or FATF country. Other statutory exceptions may apply,
and the Employee should consult with his or her personal legal advisor in this
regard.


The Employee is encouraged to contact his or her personal advisor as exchange
control requirements may change and significant penalties apply in the case of
non-compliance with the exchange control requirements.


Foreign Asset/Account Reporting Notice
The Employee is required to report the opening, closing or change of details of
any foreign bank account to Russian tax authorities within one month of opening,
closing or change of details of such account. The Employee is also are required
to report (i) the beginning and ending balances in such a foreign bank account
each year and (ii) transactions related to such a foreign account during the
year to the Russian tax authorities, on or before June 1 of the following year.
The tax authorities can require the Employee to provide appropriate supporting
documents related to transactions in a foreign bank account. The Employee should
consult with his or her personal legal advisor to determine the applicability of
these reporting requirements to any brokerage account opened in connection with
the Employee’s participation in the Plan.


Anti-Corruption Information
Anti-corruption laws prohibit certain public servants, their spouses and their
dependent children from owning any foreign-source financial instruments (e.g.,
shares of foreign companies such as the Corporation). Accordingly, if the
Employee is covered by these laws, the Employee should inform the Company
because the Employee should not hold Shares acquired under the Plan.


SERBIA AND MONTENEGRO


Notifications


Securities Law Notice
The grant of RSUs and the issuance of any Shares are not subject to the
regulations concerning public offers and private placements under the Law on
Capital Markets.


Exchange Control Notice
Pursuant to the Law on Foreign Exchange Transactions, Serbian residents may
freely acquire Shares under the Plan. However, the National Bank of Serbia
generally requires residents to report the acquisition of Shares, the value of
the Shares at vesting and, on a quarterly basis, any changes in the value of the
underlying Shares. An exemption from this reporting obligation may apply on the
basis that the Shares are acquired for no consideration. The Employee is advised
to consult with his or her personal legal advisor to determine the Employee's
reporting obligations upon the acquisition of Shares under the Plan as such
obligations are subject to change based on the interpretation of applicable
regulations by the National Bank of Serbia.




SINGAPORE


Terms and Conditions


Payout of RSUs in Cash Only for Mobile Employees
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Singapore, the RSUs
granted to Employees in Singapore shall be settled in cash paid in local
currency by the Employer through local payroll (less any Tax-Related Items
and/or fees) and do not provide any right for the Employee to receive Shares.


Notifications




Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Securities Law Notice
The grant of RSUs is being made to the Employee in reliance on the “Qualifying
Person” exemption under section 273(1)(f) of the Singapore Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of Singapore and is not
regulated by any financial supervisory authority pursuant to legislation in
Singapore. Accordingly, statutory liability under the SFA in relation to the
content of prospectuses would not apply. Further, the Employee acknowledges that
the RSUs are subject to section 257 of the SFA and the Employee will not be able
to make any subsequent sale of the Shares in Singapore unless such sale or offer
is made (i) after six months from the Grant Date or (ii) pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA.


Chief Executive Officer and Director Notification Obligation
A Chief Executive Officer (“CEO”) or a director of a Singapore Subsidiary or
Affiliate must notify the Singapore Subsidiary or Affiliate in writing within
two business days of (i) receiving or disposing of an interest (e.g., Shares) in
the Company, (ii) any change in a previously disclosed interest or (iii)
becoming the CEO or a director if such an interest exists at the time. This
notification requirement also applies to an associate director and to a shadow
director (i.e., an individual who is not on the board of directors but who has
sufficient control so that the board of directors acts in accordance with the
“directions and instructions” of the individual) of a Singapore Subsidiary or
Affiliate.


Insider Trading Notification
The Employee acknowledges that he or she should be aware of the Singapore
insider-trading rules, which may impact the Employee’s ability to acquire or
dispose of Shares. Under the Singapore insider-trading rules, the Employee is
prohibited from selling Shares when the Employee is in possession of information
concerning the Company which is not generally available and which the Employee
knows or should know will have a material effect on the price of such Shares
once such information is generally available.


SLOVAKIA


There are no country-specific provisions.


SOUTH AFRICA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in South Africa, the RSUs
granted to Employees in South Africa shall be settled in cash paid in local
currency by the Employer through local payroll (less any Tax-Related Items
and/or fees) and do not provide any right for the Employee to receive Shares.


Notifications


Exchange Control Notice
Because no transfer of funds from South Africa is required under the RSUs, no
filing or reporting requirements should apply when the RSUs are granted or when
a payment is received upon vesting and settlement of the RSUs. However, because
the exchange control regulations are subject to change, the Employee should
consult his or her personal advisor prior to vesting and settlement of the RSUs
to ensure compliance with current regulations. The Employee is responsible for
ensuring compliance with all exchange control laws in South Africa.


Tax Reporting Notice
The Employee agrees to notify the Employer of the amount of income realized at
vesting of the RSUs. If the Employee fails to advise the Employer of the income
at vesting, he or she may be liable for a fine. The Employee will be responsible
for paying any difference between the actual tax liability and the amount
withheld.












SOUTH KOREA


Notifications


Foreign Asset/Account Reporting Notice
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) to the Korean tax authority and file a report
with respect to such accounts if the value of such accounts exceeds KRW 1
billion (or an equivalent amount in foreign currency) on any month-end date in
the calendar year. The Employee understands that he or she should consult with
the Employee’s personal tax advisor to determine how to value his or her foreign
accounts for purposes of this reporting requirement and whether the Employee is
required to file a report with respect to such accounts.


SPAIN


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------






Terms and Conditions


Acknowledgment and Waiver
The following provisions supplement Section 14 of the Grant Agreement:


The Employee acknowledges that he or she consents to participation in the Plan
and has received a copy of the Plan.


The Employee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries or Affiliates throughout the world.
The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not economically or otherwise bind
the Company or any of its Subsidiaries or Affiliates on an ongoing basis except
as provided in the Plan. Consequently, the Employee understands that the RSUs
are granted on the assumption and condition that the RSUs or the Shares acquired
upon vesting shall not become a part of any employment contract (either with the
Company or any of its Subsidiaries or Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, the Employee understands that this
grant would not be made to the Employee but for the assumptions and conditions
referred to above; thus, the Employee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then the RSUs shall be null and void.


The RSUs are a conditional right to Shares and can be forfeited in the case of,
or affected by, the Employee's termination of service or employment. This will
be the case, for example, even if (1) the Employee is considered to be unfairly
dismissed without good cause; (2) the Employee is dismissed for disciplinary or
objective reasons or due to a collective dismissal; (3) the Employee terminates
employment or service due to a change of work location, duties or any other
employment or contractual condition; (4) the Employee terminates employment or
service due to unilateral breach of contract of the Company, the Employer, or
any other Subsidiary or Affiliate; or (5) the Employee's employment or service
terminates for any other reason whatsoever, except for reasons specified in the
Grant Agreement. Consequently, upon termination of the Employee's employment or
service for any of the reasons set forth above, the Employee may automatically
lose any rights to the unvested RSUs granted to him or her as of the date of the
Employee's termination of employment, as described in the Plan and the Grant
Agreement.


Notifications


Securities Law Notice
No “offer to the public,” as defined under Spanish Law, has taken place or will
take place in the Spanish territory. The Plan and the Grant Agreement, including
this Appendix, have not been nor will they be registered with the Comisión
Nacional del Mercado de Valores (Spanish Securities Exchange Commission), and do
not constitute a public offering prospectus.


Exchange Control Notice
The acquisition, ownership and sale of Shares under the Plan must be declared to
the Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be made in by filing the appropriate form with the DGCI. The
ownership of any Shares must also be declared with the DGCI each January while
the Shares are owned. However, if the value of the Shares acquired or sold
during the year exceeds a particular threshold, the declaration must be filed
within one month of the acquisition or sale, as applicable.


Foreign Asset/Account Reporting Notice
The Employee understands that to the extent he or she holds assets (e.g., cash
or Shares held in a bank or brokerage account) outside Spain with a value in
excess of €50,000 per type of asset (e.g., cash or Shares) as of December 31
each year, the Employee is required to report information on such rights and
assets on his or her tax return for such year. After such rights or assets are
initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000. The reporting must be completed by March 31 following the end of
the relevant tax year.


Further, the Employee understands that he or she is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the securities (including Shares acquired
under the Plan) held in such accounts, and any transaction carried out with
non-residents, if the value of the transactions or the balances in such accounts
as of December 31st of the prior tax year exceeds €1,000,000.


The Employee understands that he or she is solely responsible for complying with
these reporting obligations. The Employee acknowledges that he or she should
consult with the Employee’s personal advisor to determine his or her personal
reporting obligations.


SWEDEN


There are no country-specific provisions.


SWITZERLAND


Notifications




Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




Securities Law Notice
The Employee acknowledges that the Plan is considered a private offering in
Switzerland and is therefore not subject to securities registration in
Switzerland. Neither this document nor any other materials relating to the RSUs
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the RSUs may be publicly distributed nor otherwise made publicly
available in Switzerland. Neither this document nor any other offering or
marketing materials relating to the grant of RSUs under the Plan has been or
will be filed with, approved or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).


TAIWAN


Terms and Conditions


Data Privacy
The following provision supplements Section 12 of the Grant Agreement:


The Employee acknowledges that he or she has read and understood the terms
regarding collection, processing and transfer of the Employee’s Data contained
in the Data Privacy Consent section of the Grant Agreement and agree that the
Employee is agreeing to such terms. In this regard, upon request of the Company
or the Employer, the Employee agrees to provide any executed data privacy
consent form to the Company or the Employer (or any other agreements or consents
that may be required by the Company or the Employer) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Employee’s country, either now or in the future. The Employee understands he or
she will not be able to participate in the Plan if the Employee fails to execute
any such consent or agreement.


Notifications


Securities Law Notice
The grant of RSUs is only to employees of the Company and its Subsidiaries. The
grant of RSUs under the Plan is not a public offer of securities by a Taiwanese
country.
Exchange Control Notice
If the Employee is a Taiwanese resident, the Employee understands that he or she
may acquire and remit foreign currency (including proceeds from the sale of
Shares) into Taiwan up to US$5,000,000 per year without submission of supporting
documentation. If the transaction amount is TWD 500,000 or more in a single
transaction, the Employee must submit a Foreign Exchange Transaction Form and
also provide supporting documentation to the satisfaction of the remitting bank.
The Employee understands he or she is personally responsible for complying with
exchange control restrictions in Taiwan.


THAILAND


Notifications


Exchange Control Notice
If the Employee is a Thai resident and the Employee realizes sale proceeds equal
to or in excess of a specified threshold (currently US$50,000) in a single
transaction, the Employee understands he or she is required to repatriate the
cash proceeds to Thailand immediately following the receipt of such proceeds and
then either convert such repatriation proceeds into Thai Baht or deposit the
proceeds into a foreign currency account opened with any commercial bank in
Thailand within 360 days of repatriation. Further, for repatriated amounts equal
to or in excess of the specified threshold, the Employee understands he or she
must specifically report the inward remittance to the Bank of Thailand on a
Foreign Exchange Transaction Form. The Employee is responsible for ensuring
compliance with all exchange control laws in Thailand.










TUNISIA


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Tunisia, the RSUs
granted to Employees in Tunisia shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


TURKEY


Notifications


Securities Law Notice


Retention Grant Agreement effective for grants on and after July 2019



--------------------------------------------------------------------------------




The Employee understands that he or she is not permitted to sell any Shares
acquired under the Plan in Turkey. The Shares are currently traded on the New
York Stock Exchange, which is located outside of Turkey, under the ticker symbol
“HPQ” and the Shares may be sold through this exchange.


Exchange Control Notice
Pursuant to Decree No. 32 on the Protection of the Value of the Turkish Currency
(“Decree 32”) and Communiqué No. 2008-32/34 on Decree No. 32, any activity by
Turkish residents related to investments in foreign securities (e.g., the sale
of Shares acquired under the Plan) must be conducted through a bank or financial
intermediary institution licensed by the Turkish Capital Markets Board and
should be reported to the Turkish Capital Markets Board. The Employee
understands that he or she is solely responsible for complying with this
requirement and is advised to contact his or her personal legal advisor for
further information regarding the Employee’s obligations in this respect.


UNITED ARAB EMIRATES


Notifications


Securities Law Notice
The grant of RSUs under the Plan is made only to employees and is in the nature
of providing equity incentives to employees of the Company, its Subsidiaries and
Affiliates. The Plan, the Grant Agreement and any other Plan materials
(collectively, the “Plan Documents”) are intended for distribution only to such
employees and must not be delivered to, or relied on by, any other person. The
Emirates Securities and Commodities Authority have no responsibility for
reviewing or verifying any Plan Documents. Neither the Ministry of Economy nor
the Dubai Department of Economic Development has approved the Plan Documents nor
taken steps to verify the information set out therein, and has no responsibility
for them. The securities to which the offer under the Plan relates may be
illiquid and/or subject to restrictions on their resale.


The United Arab Emirates securities and financial authorities have no
responsibility for reviewing or verifying any Plan Documents and have not
approved the Plan Documents nor taken steps to verify the information set out in
them, and thus are not responsible for their content.


Employees should, as prospective stockholders, conduct their own due diligence
on the securities. The Employee acknowledges that if he or she does not
understand the contents of the Plan Documents, the Employee should consult an
authorized financial advisor.


UNITED KINGDOM


Terms and Conditions


Payout of RSUs in Shares Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in United Kingdom, the
RSUs granted to Employees in United Kingdom shall be settled in cash paid in
local currency by the Employer through local payroll (less any Tax-Related Items
and/or fees) and do not provide any right for the Employee to receive Shares.


Exclusion of Claim
The Employee acknowledges and agrees that the Employee will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
the Employee ceasing to have rights under or to be entitled to the RSUs, whether
or not as a result of termination of employment (whether such termination is in
breach of contract or otherwise), or from the loss or diminution in value of the
RSUs. Upon the grant of the RSUs, the Employee shall be deemed to have waived
irrevocably such entitlement.












VIETNAM


Terms and Conditions


Payout of RSUs in Cash Only
Pursuant to the Company’s discretion under Section 2(ii) of the Plan and Section
3 of the Grant Agreement, due to legal considerations in Vietnam, the RSUs
granted to Employees in Vietnam shall be settled in cash paid in local currency
by the Employer through local payroll (less any Tax-Related Items and/or fees)
and do not provide any right for the Employee to receive Shares.


Retention Grant Agreement effective for grants on and after July 2019

